Citation Nr: 1449490	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to chemical exposure, including Agent Orange.

2.  Entitlement to service connection for a prostate condition, claimed as due to chemical exposure, including Agent Orange.

3.  Entitlement to service connection for a kidney condition, claimed as due to chemical exposure, including Agent Orange.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from August 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in May 2014, at which time the case was remanded for the RO to follow all proper procedures for obtaining information concerning service treatment records that the service department has indicated were destroyed.  

For the reasons described below, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran failed to report for a travel Board hearing in March 2014.  However, correspondence since added to the record shows that the letter notifying the Veteran of the date and time of the hearing was returned as undeliverable.  As the Veteran has never withdrawn his request for a hearing, and there is no indication that he ever received notice of the hearing that was scheduled in March 2014, the RO should verify the Veteran's latest address of record and reschedule the Veteran for the next available Travel Board or video conference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Ensure the Veteran's latest address of record and reschedule the Veteran for the next available Travel Board or video conference hearing.  Send him notice of the date and time of the hearing and include a copy of the notice in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



